Citation Nr: 1032999	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  05-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an initial disability rating greater than 10 
percent for right knee arthritis with degenerative change 
associated with instability of the collateral ligament of the 
right knee.

2. Entitlement to a disability rating greater than 10 percent for 
collateral ligament instability of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 until May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In September 2006, the Veteran had testified at a Travel Board 
hearing before a Veterans Law Judge that is no longer employed by 
the Board.  In April 2008, the Veteran was notified of this and 
asked if he wished to appear at another hearing, pursuant to 38 
C.F.R. §§ 20.707 and 20.717 (2009).  The Veteran did not respond 
to this letter and, accordingly, no further action concerning a 
Board hearing need be taken.

The Board first considered this appeal in June 2007 and remanded 
the claims for additional development.  The Board then again 
remanded the claims for additional development in April 2009.  
Having carefully reviewed the record, the Board finds that not 
all of the remand directives have been completed.  Because the 
law requires that the Board must ensure that the RO complies with 
its directives, the Board regretfully finds that it must again 
REMAND the claims to ensure compliance with applicable law.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (Holding that 
compliance by the Board or the RO with remand directives is 
neither optional nor discretionary, and where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.
REMAND

In its June 2007 and April 2009 remands, the Board directed that 
the Veteran undergo a medical examination by a qualified 
physician, who was to respond to specific inquiries concerning 
the Veteran's bilateral knee disability.  Those inquiries were 
based upon the specific provisions of the law concerning the 
rating of limitation of motion and recurrent subluxation or 
lateral instability of the knee.

Although the Veteran underwent an examination in October 2007 and 
June 2009, scrutiny of these VA examinations reveals that the 
examiner did not properly respond to all of the Board's inquires.  
The Board is therefore required by law to remand the claim for 
specific compliance by the RO.  Stegall, 11 Vet. App. at 271.  
Specifically, the examiner did not provide any findings 
concerning the limitation of extension, in degrees, of 
either knee.  The examiner only provided findings 
concerning the limitation of flexion of both knees.  See 38 
C.F.R. § 4.2 (If the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).

As such, the medical evidence of record is insufficient for the 
Board to render a decision and further investigation by medical 
professionals is required as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should afford the Veteran a 
comprehensive medical examination of the 
bilateral knees.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested to 
report complaints and clinical findings in 
detail.  The claims file and a copy of this 
Remand must be made available to and reviewed 
by the examiner in conjunction with the 
requested examination.

The examiner should comment on whether or not 
there is slight, moderate, or severe 
recurrent subluxation or lateral instability.  
Additionally, the examiner should provide a 
range of motion findings for the bilateral 
knees.  Specifically, the examiner should 
provide a separate finding concerning 
the limitation of flexion of the knees, 
AND a separate finding concerning the 
limitation of extension of the knees.  
The examiner should comment on the presence 
or absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain with 
use, and attempt to offer an opinion as to 
whether these factors produce any additional 
limitation of motion.  If possible, the 
examiner should describe any additional 
functional impairment due to flare-ups, 
repetitive motion etc. in additional degrees 
of limitation of motion.

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disabilities, if any, on the 
his employment and activities of daily life. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

2. The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3. The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration of 
any additional evidence obtained as a result 
of this Remand.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


